Citation Nr: 0303943	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than November 18, 
1998, for the award of disability compensation benefits for 
asthma.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from January 16, 1974 to 
January 13, 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by which 
the RO granted service connection for asthma and assigned a 
30 percent disability rating effective from November 18, 
1998.  


FINDINGS OF FACT

1.  The veteran was discharged from active service on January 
13, 1978.

2.  On November 18, 1998, the veteran submitted an original 
claim seeking entitlement to service connection for asthma.


CONCLUSION OF LAW

An effective date earlier than November 18, 1998 for the 
award of service connection for asthma, is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An effective date for an award based on an original claim for 
VA benefits "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  
38 C.F.R. § 3.400 (2002).  An exception to that rule applies 
only when an application for benefits is received within one 
year from the date of the veteran's discharge or release from 
service.  In that situation, the effective date of the award 
is made retroactive to "the day following the date of 
discharge or release . . ."  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2) (2002).

The evidence of record includes the veteran's service 
personnel records, which are unremarkable for reference to VA 
service-connection benefit applications.  Service medical 
records are also in the record and show a notation that the 
health records were closed on January 12, 1978 due to release 
from active duty.  

The claims file includes a VA Form 22-1990, Application for 
Education benefits received by VA on January 18, 1977.  
Thereon, the veteran indicated that no previous application 
for VA benefits had been filed.  A second such form was 
received at the Chicago RO on July 14, 1978.  On that form, 
VA education or training based on Vietnam Era service were 
the only benefits noted as having been previously applied 
for.  A letter from the veteran dated in February 1980, seeks 
vocational counseling and a copy of his DD 214 from the 
Milwaukee RO.  A third Application for Educational Benefits 
was received at the Milwaukee RO in July 1981.  Again, the 
form indicated that no VA benefits had been previously 
applied for.   

Also included in the evidence are several statements from the 
veteran setting out his contentions that the effective date 
for service connection of his asthma should be the day after 
he was discharged from service (January 14, 1978) because he 
filed an application with the personnel office clerk during 
discharge outprocessing and attempted to file an application 
with several ROs thereafter, but was advised he was 
ineligible.  In his substantive appeal submitted in August 
1999, the veteran states that he tried to reenlist in 1979 
and 1980 because he could not hold a job due to his asthma.  
He states that he went to the Chicago RO several times 
between 1978 and 1986 for help with his asthma and 
compensation.  At that time he was told that it was VA policy 
to try and refuse on every level the disability payment.  He 
indicates that he applied for disability compensation at the 
Milwaukee RO in 1980 and 1981.  

The evidence includes two letters from the veteran received 
in August 1999, in which the veteran reports having filed the 
necessary disability compensation paperwork with yeoman 
"J.B." in the personnel office on the U.S.S. Fairfax County 
LST in January 1978.  The letter further relates that in 
February 1978, the veteran's friend, "C.S." drove the 
veteran to the Chicago RO where the veteran filed disability 
compensation paperwork.  The veteran's wife witnessed him 
calling several times and knew of him going to the Chicago 
and Milwaukee ROs to check on claims.  The veteran relates 
that he wrote to the Washington DC office to get copies of 
his awards and graduation certificates, as well as to follow 
up on his claim.  In the second letter received in August 
1999, the veteran related that the Milwaukee RO should have 
records of his recruitment and physicals in 1979 and 1980.  
At the time of the physical he was told that he could not 
reenlist because of this asthma.  They helped him fill out 
the necessary papers for him to get service connected 
disability compensation.  

In a third undated letter, the veteran relates that he wrote 
and visited the Washington DC, Madison, Milwaukee, and 
Chicago ROs and was told each and every time that it was 
policy that since he received an honorable discharge he was 
not eligible for disability compensation.  Only those people 
with hardship or medical discharges were eligible for 
compensation.  

A fourth letter was received from the veteran in September 
1999.  It indicates that the veteran wrote letters to the 
Washington DC office in early spring through late fall of 
1978 seeking medical compensation and copies of his diploma 
from communications and supervisor school and other awards.  
The veteran also noted that he visited the Chicago RO in 1984 
and was told that since he was honorably discharged he was 
not eligible for any form of medical compensation.  

At a hearing held in February 2000, the veteran testified 
that he filed his application for compensation with yeoman 
J.B. at the time of his discharge.  A month later he went to 
the Chicago RO and filed a claim for compensation benefits.  
He was told that he was not eligible because he did not have 
a medical or hardship discharge.  The veteran testified that 
he again attempted to file an application for benefits at the 
Milwaukee RO and was told him that he was not eligible 
because if he had asthma he would not have been allowed to 
enter the service.  

Also included in the record are three additional statements.  
A letter from the veteran's wife reports that the veteran 
called the RO in Washington DC, Milwaukee and Chicago on many 
different occasions trying to get disability benefits.  It 
relates that he went to Chicago and Milwaukee on different 
occasions over the past nineteen years trying to check on his 
claims.  A letter from the veteran's sister indicates that 
the veteran lived with her from 1978 to 1981 and during that 
time stated that his goal was to get his monthly check 
started.  He made several calls to VA and she took him to the 
RO in Madison.  Lastly, a letter from C.S. relates that in 
early 1978 he gave the veteran a ride to the Chicago RO to 
bring the veteran's papers for his benefits.  

Having considered the evidence of record and the veteran's 
contentions, the Board finds that the evidence does not 
support an award of an earlier effective date.  Simply put, 
there is no contemporaneous documentation of any claim-
informal or otherwise-submitted prior to the formal 
application for benefits submitted on November 18, 1998.  
While the veteran contends that he first filed an application 
with his personnel office when he was discharged, there is no 
evidence in the claims file corroborating that contention.  
On this point, the Board finds it significant that while the 
ostensible application for disability compensation benefits 
has not been unearthed at any of the ROs mentioned by the 
veteran, nor in the service personnel records, applications 
dated in 1977 and 1978  for educational benefits were 
discovered.  While the statements from C.S., the veteran's 
wife, and the veteran's sister corroborate that the veteran 
had contact with VA, they are not understood to corroborate 
his specific contention that he filed an application for 
service-connected disability benefits.  Finally, even 
accepting as true, that the veteran was told by personnel at 
some four different ROs that he was not eligible for service-
connected benefits because he did not have a medical or 
hardship discharge, the law is clear that erroneous advice 
received at the hands of a government employee does not 
require an award of the benefits sought.  Walker v. Brown, 8 
Vet. App. 356 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) relying on OPM v. Richmond, 496 U.S. 414, 424 (1990).  
Therefore, the claim must be denied.  

Under the circumstances of this case, it is the Board's 
conclusion that the veteran's original claim was not received 
within a year of his separation from service; in fact, it was 
received some 20 years later on November 18, 1998.  
Consequently, 38 U.S.C.A. § 5110 controls; the effective date 
can be no sooner than the November 18, 1998, date the claim 
was received.  The claim is denied.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO explained to the veteran the federal law 
applicable to effected date claims and that since the 
veteran's claim was not received until November 18, 1998, the 
claim for an earlier effective date could not be granted.  By 
letter dated in November 2001, the RO asked the veteran to 
provide copies of all correspondence submitted by him or 
received by him from any VA RO regarding his claims for 
compensation prior to November 18, 1998.  Lastly, VA must 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on behalf 
of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of whose obligation it 
was to produce the evidence requested in the above noted 
letter.  The veteran was also advised of the evidence that VA 
was obtaining on his behalf.  The veteran was notified of the 
new obligations under VCAA and its implementing regulations 
in the September 2001 remand.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  Notably, the RO has made extensive 
efforts to obtain any evidence of an application being filed 
with the service personnel department, and the various 
identified ROs.  In this regard, the RO obtained the 
veteran's service personnel records and contacted the ROs at 
Chicago, Roanoke and Washington DC to obtain any records held 
at their facilities related to the veteran's claims.  Given 
this evidentiary posture, the Board is unable to discern any 
plausible benefit to the veteran in further developing the 
evidence.  Where, as here, there is extensive factual 
development of a case that indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the Court has 
concluded that further action is not necessary.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(VA not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  

Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional relevant evidence.  Therefore, further 
development under the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided). 






ORDER

An effective date earlier than November 18, 1998 for the 
award of service connection for asthma, is denied.



		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

